Citation Nr: 1431834	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-24 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1963 to December 1978.  He is a combat veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence shows that, throughout the appeal period, the Veteran's PTSD more closely approximated occupational and social impairment due to mild or transient symptoms.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided notice to the Veteran in October 2008 with respect to his claim for an increased rating for PTSD.  The Veteran has also received numerous, subsequent notices that inform the Veteran with respect to how disability ratings and effective dates are assigned, including the criteria for evaluating mental disorders.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any records aside from those that are already associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In June 2009, VA provided the Veteran a medical examination to evaluate the current status of his PTSD.  The examination was adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran has alleged that the June 2009 examination was inadequate.  For instance, he states in his June 2010 VA Form 9 that the examiner "spent little actual interview time with him" and that the examiner "is not old enough to have the experience and wisdom to make such broad interpretations of the results of these 'tests.'"  The record contains no indication that the Veteran is trained or experienced in the mental health field and he has provided no support for his bald assertions regarding the shortcoming of the examination and the examiner.

The Veteran has challenged the VA examiner's qualifications based solely on the examiner's age.  Apparent youthfulness does not render a licensed, practicing psychologist unqualified to perform examinations.  The Board finds that the examiner, a licensed psychologist, was qualified to perform the examination and offer the opinions he did in his June 2009 report.

With respect to the adequacy of the examination, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  In addition, the VA examiner reported numerous, specific findings and expressed opinions based on a synthesis of the Veteran's medical/mental health history, his interview of the Veteran, and diagnostic testing.  The examiner also specifically documented that the examination lasted 90 minutes and that the "Veteran was permitted as much time as he needed to include whatever additional information he wished, and he voiced no concerns or complaints when asked about his experience of the exam."

The results of the June 2009 VA examination do not support the Veteran's claim for an increased rating and, so, there is at least some reason, independent of any perceived inadequacies in the examination, for the Veteran to be dissatisfied with the examination.  Cartright, 2 Vet. App. at 25 ("interest may affect the credibility of testimony").  The Board notes that the VA examiner has no discernible interest in falsifying his report and considerable professional motivation, including potential reputational and licensing consequences, to completely evaluate the patient and to accurately record relevant facts.  Moreover, the Board is mindful that the question at issue involves the proper conduct of a mental health examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether the questions asked, the time spent, and the tests performed were sufficient to obtain reliable results.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").

The Board finds that there is not "clear evidence" of irregularity in the June 2009 examination.  And, in fact, the Board affirmatively finds that the VA examination was adequate and provides sufficient medical evidence to decide the Veteran's claim.  See Stefl, 21 Vet.App. at 123-24.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claim currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits of the Claim

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  Under the General Rating Formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In his submissions, including his June 2010 VA Form 9 and June 2014 Appellant's Brief, the Veteran contends that his service-connected PTSD warrants a higher initial evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms of a complex mental health condition, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks mental health training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

With respect to the contentions in his June 2014 Appellant's Brief that the VA examiner failed to accurately record that the Veteran experiences panic attacks, the Board finds that the Veteran is not a reliable historian regarding panic attacks prior to the June 2009 VA examination or at any time after the examination.  The objective reports and observations of medical professionals and the Veteran's own prior reports of symptoms, as recorded by treating physicians, conflict with his reports during this appeal of panic attacks.

The Veteran received treatment and/or therapy for his PTSD from May 2008 through January 2009.  A May 2008 VA progress note indicated that the Veteran had a "dull/flat" affect, intact memory, relaxed posture, no suicidal or homicidal ideation, and that the Veteran reported increased nightmares and irritability.  The social worker diagnosed anxiety and "RO/PTSD".  There was no indication that he suffered panic attacks.  The next month, the social worker provided a diagnosis of PTSD and stated that the Veteran "is suffering a life-style and pattern of behaviors that are considered to be consistent with the diagnoses of PTSD, Chronic (mild-moderate)."  The social worker again noted that the Veteran's memory appeared intact and again failed to note any panic attacks or reports of panic attacks.  The Veteran did report having good relationships with his wife, grown children, and mother.  The examiner also noted that the Veteran "reported having friends, he is a member of the American Legion and Order of Purple Hearts."  The Board notes that in the description of the Axis I diagnosis, the social worker indicated "moderate-severe" rather than, as in the narrative portion, "mild-moderate" PTSD.  The symptoms described, however, are more consistent with the evaluation of the symptoms as mild-moderate.  The Veteran did not report problems with occupational functioning and, as noted above, he had numerous, quality social relationships despite describing himself as "reclusive."

Subsequent treatment records do not document any reports of panic attacks and, to the extent they address the Veteran's functioning, describe appropriate behavior albeit with "dull/flat" affect.  The last treatment for PTSD documented in the records is a group therapy session in January 2009 conducted by a PTSD social worker who noted that the Veteran "was cooperative and actively participated in discussions and activities making valuable contributions to the group process."  The social worker did not document any abnormal symptoms, cognitive deficiencies, or functional impairments.

The treatment records since January 2009 reflect that the Veteran has not received continued treatment for PTSD and that he has experienced, at worst, mild psychiatric symptoms.  For instance, VA treatment records reflect no further treatment for PTSD and contain no reports of panic attacks, clinically significant anxiety, or other abnormal psychiatric symptoms.  Private treatment records for his various physical maladies are also largely silent with respect to any psychiatric abnormalities or clinically significant mental health symptoms.  In March 2010, he denied to his treating private physician that he had "anxiety, depression, hallucinations, difficulty sleeping, compulsive behaviors, impulsive behaviors, suicidal ideation."  This March 2010 entry is consistent with numerous entries by the same private physician extending back to October 2008, the effective date of the Veteran's service connection for PTSD.  The Board notes that, though the Veteran did report sleep difficulties in September 2008, he consistently denied sleep difficulties thereafter.

The Board finds that the VA and private treatment records provide significant competent, probative evidence against a finding that the Veteran experienced anything more than mild, transient symptoms of PTSD.  

The June 2009 VA examination that specifically addressed the Veteran's PTSD also supports a finding of, at most, mild and/or transient symptoms.  While the Veteran reported a number of symptoms, including feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability, difficulty concentrating, hyper vigilance and exaggerated startle response, the examiner concluded that the Veteran's "PTSD symptoms are not severe enough to interfere with occupational and social functioning" and specifically opined that the symptoms did not even rise to the level of "transient or mild".  He assigned a GAF of 75 indicating mild or transient symptoms causing no more than slight occupational or social impairments.  The examiner noted that treatment records documented prior denials of the symptoms the Veteran contended he experienced, that the Veteran denied current mental health treatment or medications, that the Veteran had quality relationships his family, that he had friends, and that he denied any adverse effect on his employment.  The examiner noted that the Veteran's "endorsement of symptoms (listed above) was consistent with very mild PTSD."

The VA examiner also recorded his own observations of the Veteran's behavior and functioning, including mood, affect, attention, memory, and judgment, which all fell within normal limits.  The examiner conducted several diagnostic tests designed to evaluate the Veteran's self-reports and found that "his response style in the current exam may have involved the unconscious or unintentional overendorsement of symptoms."  Overall, then, the June 2009 VA examination indicates very mild symptoms that do not impact the Veteran's occupational or social functioning.  The Board finds that the VA examiner's opinion is thorough, is based on accurate facts, is soundly and convincingly reasoned, and, therefore, is persuasive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that the Veteran has occupational and social impairment due to mild or transient symptoms.  The Board finds that the Veteran does not have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board further finds that the Veteran has not experienced symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or memory loss.  With respect to sleep impairment, the few scattered references to sleep difficulties in the private treatment records reinforce that, throughout the appeal period, the Veteran's sleep habits were only infrequently and temporarily abnormal.  The Veteran's symptoms do not more closely approximate the criteria for a 30 percent evaluation, the lowest evaluation in excess of his current 10 percent rating.

The Veteran also does not experience the occupational and social impairments, or the associated symptoms, described in the criteria for any higher rating.  His cognitive abilities, memory, speech, and mood are normal.  He does not experience suicidal ideation, homicidal ideation, hallucinations, delusions, or frequent panic attacks.  The medical evidence is against a finding that the Veteran's symptoms more closely approximate any rating higher than 10 percent.

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 10 percent criteria during the entire appeal period.  38 C.F.R. § 4.130, DC 9411 (2013); see also Gilbert, 1 Vet. App. at 53-56.

Additional Considerations

The record establishes that the rating criteria are adequate for rating the Veteran's PTSD.  According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  The evidence of this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The symptoms that the Veteran claims, as well as the allegedly resulting impairments, are squarely contemplated by the rating criteria applicable to PTSD and there are no additional factors that are unusual.  See 38 C.F.R. § 4.130, DC 9411 (2013).  Similarly, the June 2009 VA examiner's assessment closely tracked the explicit criteria for rating PTSD and did not document any additional, unusual factors.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  Referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 118-19.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


